IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-50256
                            Summary Calendar



                       UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

                                 versus

                           CHARLES A. WATERS,

                                            Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. A-00-CR-240-ALL-JN
                        --------------------
                          February 6, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel has filed a motion to withdraw as

counsel and a brief pursuant to Anders v. California, 386 U.S. 738

(1967).      Charles A. Waters has responded to counsel’s motion,

challenging his guilty plea and sentence.       He has also moved for

free transcripts of the guilty plea and sentencing hearings and for

extension of time to respond to the Anders motion.

         Our independent review of the brief, the record, and Waters’s

response discloses no nonfrivolous issue.       Accordingly, counsel’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50256
                               -2-

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.        See

5TH CIR. R.   42.2.   Waters’s   motion   for   free   copies   of   the

transcripts and his motion for extension of time are DENIED as

moot.